Citation Nr: 0308623	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION


The appellant served on active duty in the United States Air 
Force from June 1955 to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  


FINDING OF FACT

The veteran's bilateral hearing loss is of service origin.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim including the requirements of the VCAA, to include what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been obtained for review.  In November 
2003, the Board requested additional development including VA 
examination and opinion.  Accordingly, the Board finds that 
the requirements under the VCAA have been met.  

Factual Background

The service medical records show that the veteran was treated 
for mild frostbite of the right ear in November 1955.  The 
report of the March 1958 examination conducted prior to 
separation shows that he was able to hear whispered voice at 
15 feet.

A May 2000 private otolaryngology report shows that the 
veteran reported a history of intermittent right ear pain and 
infections since military service.  The diagnostic assessment 
was ulcerative lesions of the pinna of the right ear.  The 
examiner commented that the lesions could be related to the 
inservice episode of frostbite.  The diagnoses also included 
bilateral sensorineural hearing loss.  

Based on inservice treatment for frostbite, an August 2000 
rating action granted service connection for frostbite of the 
right ear.  

In statements dated in April and September 2001, the private 
otolaryngologist in essence, reiterated his earlier findings.  
He also indicated that the veteran's hearing loss was related 
to service.  

A VA examination was conducted in April 2003.  At that time 
he reported that while on active duty in the Air Force he 
routinely stood guard on the flight line in the vicinity of 
jet transport aircraft. And helicopters.  Ear protection was 
not provided.  He gave no history of post service noise 
exposure.  The audiological evaluation showed bilateral 
hearing loss pursuant to 38 C.F.R. § 3.385.  The diagnosis 
was bilateral mild sensorineural hearing loss.  The examiner 
concluded that it was as likely as not that the veteran's 
hearing loss was related to inservice noise exposure.

Criteria and Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this regard the veteran's statements regarding the 
inservice noise exposure are considered to be competent 
evidence and are not inconsistent with duties in the Air 
Force.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The audiologist at the April 2003 VA examiner reported that 
the veteran's bilateral hearing loss was as likely as not 
related to noise exposure incurred during service.  The  
Board concurs. Accordingly, the Board finds that the evidence 
supports a grant of service connection for bilateral hearing 
loss. 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

